DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The applicant is requested to update the status of related applications on page 1 of the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 30-38 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 30 recites the limitation "the Aggregate-MPDU" in 10.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21 and 30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nabetani et al (2017/0070267).
. 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 22 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Nabetani in view of CHUN et al (2020/0153596).
Regarding claims 22 and 31, Nabetani doesn't specifically disclose the A-MPDU comprises a Block ACK Request (BAR) MPDU as a last MPDU. However, CHUN discloses this feature (see the BAR frame is transmitted through the last MPDU of an A-MPDU in paragraph 0527). The claim would have been obvious because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.
Claim 23, 25, 29, 32, 34, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Nabetani in view of SEOK (2021/0083739).
Regarding claims 23 and 32, Nabetani doesn't specifically disclose the processor is configured to set a BW value of a transmission parameter TXVECTOR of the PPDU for the UL MU transmission as a frequency bandwidth of the DL MU PPDU. However, SEOK discloses this feature (see BW 2 Set to 0 for 20 MHz, 1 for 40 MHz, 2 for 80 MHz, and 3 for 160 MHz and B4-B9 Group ID 6 Set to the value of the TXVECTOR parameter GROUP_ID in paragraph 0112). The claim would have been obvious because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.

Regarding claims 29 and 38, SEOK discloses an Aggregate-MAC Protocol Data Unit (A-MPDU) including UL MU response information does not comprise a trigger MPDU that triggers a wireless communication terminal whose UL MU transmission is triggered by the UL MU response information (see a trigger frame may be included in an A-MPDU in paragraph 0049 and n HE single MPDU with an optional trigger frame in paragraph 0347).
Claims 24 and 33are rejected under 35 U.S.C. 103 as being unpatentable over Nabetani in view of TANDAI et al (2020/0196308).
Regarding claims 24 and 33, Nabetani doesn't specifically disclose the processor is configured to transmit the PPDU for the UL MU transmission without using UL MU-Multi-Input Multi-Output (MIMO). However, TANDAI discloses this feature (see the terminal having communicated in the channel without use of the MU-MIMO scheme can keep the NAV even after completion of the communication until completion of receiving all the acknowledgement response frames from the multiple terminals having received the frames according to the MU-MIMO scheme in paragraph 0159). The claim would have been obvious because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.
Claim 26 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Nabetani in view of YANG et al (2018/0309858).
.
Claims 27-28 and 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Nabetani in view of HEDAYAT (2019/0364577).
Regarding claims 27 and 36, Nabetani doesn't specifically disclose the processor is configured to transmit the PPDU for the UL MU transmission without carrier sensing. However, HEDAYAT discloses this feature (see a carrier sense (CS) required subfield to indicate whether carrier sensing is required in claim 5 of HEDAYAT). The claim would have been obvious because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.
Regarding claims 28 and 37, HEDAYAT further discloses the processor is configured to determine, based on a length of the PPDU for the UL MU transmission, whether or not carrier sensing is required when the wireless communication terminal transmits the PPDU for the UL MU transmission (see a length field, which indicates a length of the uplink transmission in 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D NGUYEN whose telephone number is (571)272-3084.  The examiner can normally be reached on Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN D NGUYEN/Primary Examiner, Art Unit 2472